206 F.2d 439
ROSDENv.BROWNELL, Jr., Attorney General of United States, et al.
No. 11514.
United States Court of Appeals District of Columbia Circuit.
Argued April 21, 1953.
Decided June 11, 1953.

Mr. George Eric Rosden, appellant pro se, with whom Mr. Richard L. Merrick, Washington, D. C., was on the brief, for appellant.
Mr. John F. Cushman, Attorney, Department of Justice, Washington, D. C., of the bar of the Supreme Court of New York, pro hac vice, by special leave of Court, with whom Messrs. Rowland F. Kirks, Asst. Atty. Gen., at time brief was filed, and George B. Searls, Attorney, Department of Justice, Washington, D. C., were on the brief, for appellees.
Before EDGERTON, CLARK and PROCTOR, Circuit Judges.
PER CURIAM.


1
In 1907 Amalie Janner, née Schaefer, an American citizen, through marriage became a citizen and resident of Germany. Later she acquired property from the estate of her father, an American citizen and resident. During World War II the property so acquired was vested in the United States under § 5(b) of the Trading with the Enemy Act, 40 Stat. 415 (1917), as amended 50 U.S.C.A. Appendix, § 5(b). Upon these facts Mrs. Janner's administrator sued in the District Court under § 9(b) (3) of said Act for return of the vested property. The court dismissed the action with prejudice upon authority of Feyerabend v. McGrath, 1951, 89 U.S.App.D.C. 33, 189 F.2d 694. There this Court holds that § 9(b) (3) was temporary legislation applicable only to property seized during World War I. Admittedly this appeal seeks an overruling of that decision. We adhere to it.


2
Affirmed.